              Case 1:21-mc-00442-KPF Document 4 Filed 05/12/21 Page 1 of 4




UNITED ST ATES DISTRICT COURT
SO UTHE RN DISTRICT OF NE W YORK


  IN RE APPLICATION OF MAKHPAL
  KARIBZ HANOVA FOR JUDICIAL                                                              Case No. _ __
  ASSIST ANCE P URSUANT T O 28 U.S.C. §                                                   ECF Case
  1782



               DECLARAT ION OF YEVGENY T IKIIONOV IN SU PPORT OF APPLICATION
                    FOR JUDI CIAL ASSISTANCE PURSUANT TO 28 U.S.C. § 1782

             I, Yevgeniy T ikhonov, declare pursuant to 28 U.S.C. § 1746 as follows:

                        I am an attorney licensed and practicing in Kazakhstan since 2002. My office is

 located at Republic ofKazakhstan, city of Almaty, st. Gogo!, 86, office 517,721

             2.          My first language is Russian. This declaration is submitted in Russian accompanied

 by an English translation. I have reviewed the English version with the assistance of a translator

 and affirm that it is a true and accurate translation of my Russian declaration.

             3           I have been retained by Makhpal Karibzhanova to represent her in connection with

 an action for the equitable distribution of the property acquired during her marriage to Aidan

 Karibzhanov in Kazakh court.

             4.          I provide this declaration in support of Ms. Karibzhanova's Application for Judicial

 Assistance Pursuant to 28 U.S.C. § 1782 to provide this Court with the necessary background on

  the laws of Kazakhstan governing the equitable distribution of marital property




~ot<aTC:KaJI      KOirropa -JJ.nnacruJh   -JJ.Iutac:nt.ll• fiABOKBT tceJ,ce d         Dynas ty Law Firm              tr +7 727 2S9 7S 79
Pccny6111uca K113axcrnu, 050000,           l<alai<CTUJI Pecny6JitiK8Ciol, 050000,     Gogol JJ~t. 86, office 721,    C8l lnfo@dynnsty. kz
r. AllMaN, )'ll.lbronll, 86, O<jlnc 721   AllMaN ~to. roront. Kom. 86, 721 Oljlttcw   1\lm:uy, 050000, Ka7.akh5tan   www.dynasty.kz
        Case 1:21-mc-00442-KPF Document 4 Filed 05/12/21 Page 2 of 4



       5.      [ have reviewed the filings in the divorce action filed in Kazakhstan by Mr

Karibzhanov in August 2017 I confirm that, by resolution of the Appellate Judicial Board for Civil

Cases of the Almaty Civil Court (the "Appellate Court"), the final divorce degree became effective

on May 15, 2018.

       6.      Neither the Appellate Court nor the final divorce decree addressed the issue of the

distribution of Mr. Karibzhanov and Ms. Karibzhanova's marital assets.

       7       Under Article 38 of the Marriage Code, Kazakh law provides for the equitable

distribution (50/50) of all assets acquired during a marriage between the spouses.

       8.      Under Article 37.6 of the Marriage Code of Kazakhstan, a spouse may, within three

years from the date of the final divorce decree, file an action for the division of matrimonial assets.

       9       Ms. Karibzhanova, therefore, bas a legal right to seek a division of the assets under

Kazakh law

        I0.    Kazakh law will pem1it the introduction of evidence obtained in other jurisdictions

on the basis of reciprocity (Article 476 of the Civil Procedure Code) includi ng evidence pertaining

to the identification and valuation of assets located in such jurisdictions.



        I declare under penalty of perjury under the laws of the United States of America that the

foregoing is true and correct.



Executed on: April 16, 2021
             Case 1:21-mc-00442-KPF Document 4 Filed 05/12/21 Page 3 of 4




           CY,ll; IO)KHOrO PAHOHA HhiO-HOPKA
           COE,lU111HEHHLIX UJT ATOB AMEPHKH


  llPH OEPA~EHHH MAXllAJI
  KAPlffi)KAHOBOH 0 CY)l,EEHOH                                                                Case No.
  TIOMO~H B C OOTBET CTBHH
                                                                                                               ---
                                                                                              3neKTpOHHbrli <I>a:Hn .[(ena
  c 28 u.s.c. § 1782

        3AHBJIEHHE EBrE HIDI THXOHOBA B TIOlillEP)KKY 3AHBKH
      liJUI CY1IEEHOH llOMOllUI B COOTBETCTBHJI C 28 U.S.C. § 1782

            R, EsreaiDi THXOHOB, JaHBniDO s cooTBeTCTBHH c 28 USC. § 1746
 cne.uyrom;ee:

            1.         R, .smmnocb a.n.soKaTOM, o6na.ual0m;HM JlHUeHJHeH 11 npaKTHKYIOUJ;HM B
 KaJaxcTaHe c 2002 ro.ua. MoM. o<Pwc pacnono>KeH no a)J.pecy· Pecny6m11<a
 KaJaXCTaH, ropOJJ. AnM3Tbl, yn. rorollil, 86, ocpwc 517,721.
           2.    Moi1 nepBbiH .H3biK .smn.HeTc.H pyccKHM. 3 To Ja.smnemte no.n.aHo aa
 pyccKOM .H3biKe 11 corrposo>K,LJ;aeTcJI aHr nHikKHM nepeso)J.OM. R npOCMOTPeJI
 aarJI:I.tiiCKYIO sepCHIO C llOMOIII.hlO nepeBO)J.l.JJIKa M llO.lJ.TBep)!(JJ.310, tiTO 3TO sepHbrH
 H TOl.fHbiM nepeBO)J. MOeH ,[(eKJiapa:mm, COCT3BJieHHOH Ha pyccKOM .H3biKe.
           3.    Maxnan KapH6)!(3HOBa HaHSIJla MeH.H )J.JIR npe.n.cTasneHIUI ee HHTepecoB
 s KaJaxCTaHCKHX Cy.n.ax s CBR3H c no.uaqei1 McKa o paBHOM pa3JJ.ene o6mero
 HMym.ecTsa, npHo6peTeHHoro B 6paKe, Me>K.n.y Maxnan KapH6)!(aHosoi1: H Ai1.uaaoM
 KapH6)1(aHOBbiM.
           4.    R npe.ucTasrurro 3TO 3a.HBJieHwe B no.n..n.ep)!(KY 3aRBJieHIDJ. rocno>KH
 Maxnan Kapa6)!(aHOBOH o cy.ue6aoii noMOIUH B cooTBeTCTBHH c 28 U.S.C. § 1782,
 qT06b1 npe)J.OCT3BHTh 3TY HHQlOpMaUHJO B cnpaBO'iHblX UeJIJIX 0 33KOHax
 Pecny6mnrn KaJaxcTaH, OTHOCSIUJ.HXC$1 K npasoBoMy perymtpoBaHHJO sorrpocos o
 paJ.n.ene o6m:ero HMYUJ.eCTBa cynpyroB.




A.AaotmTCXBJJ KOilTOpa o.Am••cnt.R•         -.!tiDi acrnJI>o &ABOJ<aT xe.t(<:ecl          Dynasty Law Firm                !I +7 727 259 75 79
Pecny6Jnuca l<a:l4xcr.m, 050000,             K;a:Jai<CT".lH PecnyOiiHIGlru, 050000,       Gogo! street. 86, office 721,   a info@ dynasty.kz
r, MN8TLI, yn. foi'OJIJI, 86, O<jl11c 721    Mt.tllTLII\., roronb t<IIW., 86, 721 o.puw   Almaty, 050000, Kazakhstan      www.dynasty.kz
           Case 1:21-mc-00442-KPF Document 4 Filed 05/12/21 Page 4 of 4



       5   5.£ rrpOCMOTpen H H3Yl.iHJ1 ).J.OKyMeHTbl 0 paCTOp>KeHHH 6paKa, OO).J.aHHhie
s KaJaxctaHe rocno).J.HHOM Ai1JJ.aHOM KapH6>KaHOBhiM s asrycre 2017 ro).J.a. 5I
OO).J.TBep>K).J.aJO, 'iTO B MOMeHT BbllieCeHIDilJOCTaHOBJieHlUI cy).J.e6HOH KOJIJierHeH ITO
rpa>K).J.aHCKHM ).J.eJiaM AJ!MaTHHCKOrO ropO).J.CKOfO cy).J.a ( «AneJlJlHl{HOHHbiH CYJJ.>>)
pemeHHe o pacrop>KeHHH 6paKa scrymmo B cHny 15 Mrui 20 18 ro).J.a.
         6.       Anenmm.aoHHblH cyJJ. npH OKOHttateJ1bHOM pemeHHH o pacrop>KeHHH
6paKa He paccMaTpHsan a He npmnwan pemeHMSJ no sonpocy o paJJJ.ene
HMymecTsa MaxnaJl KapH6>KaHosoi:f c rocno.JJ.HHOM AuJJ.aRoM KapH6>KaHOBhiM.
         7.       B cooTBeTCTBKM co craroeif 3 8 Ko.rteKca Pecny6.rmKH KaJaxCTaH «0
6paJ<e ( cynpy>KeCTBe) H CeMbe» KaJaxCTaHCKOe 3aKOHO).J.aTeJlhCTBO ycTaHaBJIHBaeT
pasHoe onpeJJ.eneHHe JJ.Onei1 (50/50) s o6meM MMYmecTse cynpyros, npH ero
pa3JJ.ene.
         8.       B cootseTCTBHH co CTaTheH 37.6 KoJJ.eKca Pecny6nHKH KaJaxCTaH «0
6paxe (cynpy>Kectse) 11 ceMoe», Ka>KIJ.hlH H3 cynpyros HMeeT JaKOHHoe npaso s
TetteHHe Tpex neT c JJ.aThr scTynneHWI s c1my peweHHSI CyJJ.a o pacrop>KeHHH 6paKa
lJOlJ,aTb HCK 0 pa3).J.eJie HMyiUeCT8a.
         9.       TaKHM o6pa30M, rocno>Ka Maxnan KapH6'>KaHosa HMeeT JaKOHHoe
rrpaso JaSIBHTh B cyJJ. rpe6osaHHe o pasHOM pa3JJ.ene o6mero HMyw;ecrsa cynpyros
 s coorsetcT8MM c 3aKOHO).J.atenbCTBOM Pecrry6JUJ.KH KaJaxcTaa.
         10. 3axoHo).J.atenhCTBO             Pecny6JIHKH     KaJaxCTaH         pa3pemaer
 HCOOJlbJOBaHHe )].0Ka3aTeJibCTB, llOJiytteHHbiX B IJ.PYfHX IOpHC).J.HKlUlSIX H cy).J.ax Ha
 ocHose 83aMMHOCTH (ctaTbSJ 476 fpa>K.n.aHcKoro IlpoueccyaJlbHoro KoJJ.eKca),
 BKJHOttrui 1J.OKa3aTeJibCTBa, OTHOCHID;HeCSI K HlJ,eHTHcpKKaU,HH H OU,eHKe aKTH80B,
 HaXO).J.SIIII.HXCSI 8 TaKHX IOpHC}.UIX[{HSIX.

       5.[ 3aSIBJISilO UO!J. CTpaXOM HaKaJaHHSI 3a Jl>KeCBH).J.eTeJlhCT80 8 COOTBeTCTBHH C
JaKOBOJJ.atenocT80M CoeJJ.HHeHHhrx llltaros AMepKKM, qro BhlllieHJJIO>KeHHoe
SIBJHleTCSI npaB).J.liBhlM 11 ).J.OCTOBepHbiM.


McnonHeHo no JJ.are: 16 anpen51 2021 ro.ua



EBrEHHif THXOHOB
